DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The supplemental reply filed on 1/7/2022 by the previous counsel was not entered because supplemental replies are not entered as a matter of right except as provided in 37 CFR 1.111(a)(2)(ii).  The supplemental amendment filed 1/7/2022 is not limited to placement of the application in condition for allowance.
This communication is responsive to the amendment filed 12/20/2021.  The amendment filed 12/20/2021 has been entered and considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alan Weisberg on 1/4/2022 and a follow up interview on 1/21/2022.
The Examiner notes these claims are being amended based on the claim set filed 12/20/2021.  The claims filed on 1/7/2022 are not approved for entry.
**Please amend the claims as follow**

Cancel claims 3-5.
Please change Claim 6 to depend on claim 1.

Allowable Subject Matter
Claims 1, 2, 6, 9-11, 14, 15, 17, 18, 20-25, 27, 30, 57-59, 61 are allowed.
The following is an examiner’s statement of reasons for allowance: while the prior art teaches the idea of mini-slot configurations and DMRS within symbol positions/slots, the prior art of record, either alone or in combination, fails to teach or suggest a subsequent DMRS is shared by a greater number of consecutive mini-slot transmission than a preceding DMRS.  These limitations in combination with the other limitations of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRANDON M RENNER/Primary Examiner, Art Unit 2419